Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the sectional views A-A & B-B in Figure 1c and A-A in Figure 3a should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view (MPEP 1.84(h)(3)).  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-12, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tethrake et al. (2006/0244597; hereinafter Tethrake'597).  
As to claim 1, Tethrake'597 discloses an instrument cassette (50, 100; 200) for handling instruments (55), the instrument cassette comprising a body section for holding the instruments and a radio frequency identifier (100, 110; 200, 205, 210, 220) readable from a distance away from the radio frequency identifier ([0039], [0040], [0042]-[0048]).
As to claim 2, Tethrake'597 further discloses a part (115; 210) of the instrument cassette constitutes a cavity ([0043]-[0048]) and the radio frequency identifier is located in the cavity, the part being the body section or another part mechanically connected to the body section.
As to claims 3-4, Tethrake'597 further discloses a closing element (120; 220) closing an opening in the cavity.  The closing element is arranged to keep the radio frequency identifier stationary with respect to the part of the instrument cassette constituting the cavity, and the radio frequency identifier becoming loose with respect to the part of the instrument cassette in response to removal of the closing element.
As to claim 5, Tethrake'597 further discloses the closing element and surfaces of the cavity to form an airtight, waterproof seal [0044] which is considered equivalent to a hermetically sealed room for the radio frequency identifier as claimed.
As to claims 6-7, Tethrake'597 further discloses the cavity is an elongated groove (Figs. 3-5), the radio frequency identifier comprises an elongated antenna structure [0045], and the closing element is an elongated bar closing the elongated groove.
As to claim 8, Tethrake'597 further discloses the surgical instruments may be placed inside the tray body in a drawer or box [0040] to enclose the tray body which is considered equivalent to a cover element for covering a room for containing operational portions of the instruments so as to prevent unintentional touching the operational portions of the instruments as claimed.
As to claim 9, Tethrake'597 discloses the part of the instrument cassette constituting the cavity is non-destructively detachable from the body section [0043].
As to claims 11-12, Tethrake'597 discloses the part of the instrument cassette constituting the cavity is the body section of the instrument cassette ([0040], lines 20-29), and the cavity can be located in a side wall or a bottom wall of the body section which is considered equivalent to an outer wall part of the body section as claimed.
As to claim 15, Tethrake'597 further discloses the closing element is attached with glue ([0042], [0048]) to the surfaces of the cavity.
As to claim 17-18, Tethrake'597 discloses the body section can be made from a plastic [0040] which is electrically non-conductive.
As to claim 20, Tethrake'597 further discloses the closing element is made of plastic, resin or rubber [0043] which is considered equivalent to flexible material as claimed.

Claim(s) 1-4, 8, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rigsby et al. (2014/0125482; hereinafter Rigsby'482).  
As to claim 1, Rigsby'482 discloses an instrument cassette (100) for handling instruments, the instrument cassette comprising a body section for holding the instruments and a radio frequency identifier (107) readable from a distance away from the radio frequency identifier.
As to claim 2, Rigsby'482 further discloses a part of the instrument cassette constitutes a cavity (106) and the radio frequency identifier is located in the cavity, the part being the body section or another part mechanically connected to the body section.
As to claims 3-4, Rigsby'482 further discloses a door/lid/closing element [0045] closing an opening in the cavity.  The closing element is arranged to keep the radio frequency identifier stationary with respect to the part of the instrument cassette constituting the cavity, and the radio frequency identifier becoming loose with respect to the part of the instrument cassette in response to removal of the closing element.
As to claims 8 and 10, Rigsby'482 further discloses the instrument cassette comprises a door/lid/cover element [0045] for covering the instrument cassette which is considered equivalent to for covering a room for containing operational portions of the instruments so as to prevent unintentional touching the operational portions of the instruments as claimed.
As to claims 11-12, Rigsby'482 discloses the part of the instrument cassette constituting the cavity is the body section of the instrument cassette (Fig. 2), and the cavity can be located in any location on the tray [0045] which is considered equivalent to an outer wall part of the body section as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 13-14, 16, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tethrake'597 or Rigsby'482.
As to claims 10 and 13-14, Tethrake'597 discloses the instrument cassette as above having most of the limitations of the claim and further discloses the radio frequency identifier (100) may be mounted in a recess to effect a flush mount, or on a bottom surface, inside surface or other configuration [0040].  Rigsby'482 discloses the instrument cassette as above and further discloses the cavity (106) can be formed in any location on the tray and the door/lid configured to be selectively opened or closed to allow for selective access to the cavity [0045].  However, Tethrake'597 or Rigsby'482 fails to show the part of the instrument cassette constituting the cavity is a cover element for covering a room for containing operational portions of the instruments so as to prevent unintentional touching the operational portions of the instruments, or the opening of the cavity is on a bottom of the body section and the opening of the cavity is on an opposite side with respect to a room for containing the instruments, or a part of the body section for mechanically supporting the instruments is shaped to constitute the cavity as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument cassette of Tethrake'597 or Rigsby'482 so the instrument cassette is constructed with the part of the instrument cassette constituting the cavity is a cover element for covering a room for containing operational portions of the instruments so as to prevent unintentional touching the operational portions of the instruments, or the opening of the cavity is on a bottom of the body section and the opening of the cavity is on an opposite side with respect to a room for containing the instruments, or a part of the body section for mechanically supporting the instruments is shaped to constitute the cavity because the selection of the specific location for cavity such as the cavity disposed in the body section or in the cover element would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claims 16 and 19-22, to the extent that Tethrake'597 or Rigsby'482 fails to disclose the closing element is formed by material cast in the opening of the cavity after the radio frequency identifier has been inserted in the cavity or the plastic comprises polyphenylene sulfide “PPS”, or the closing element is made of flexible material comprises silicone as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument cassette of Tethrake'597 or Rigsby'482 so the instrument cassette is constructed with the closing element is formed by material cast in the opening of the cavity after the radio frequency identifier has been inserted in the cavity or the plastic comprises polyphenylene sulfide “PPS”, or the closing element is made of flexible material comprises silicone because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  The flexible material of the closing element of the instrument cassette of Tethrake'597 or Rigsby'482 as modified is capable to compress in response to insertion in the cavity.








	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736